Judge Harold R. Banke.1
In Divisions 1 and 2 of Queen v. City of Douglasville, 232 Ga. App. 68 (500 SE2d 918) (1998), we held that the trial court erred in granting summary judgment to the City of Douglasville on the appellants’ claims of nuisance and negligence. On certiorari, the Supreme Court reversed these holdings. City of Douglasville v. Queen, 270 Ga. 770 (514 SE2d 195) (1999). The Supreme Court affirmed our holding in Division 3 of the opinion. Accordingly, odr decision is vacated with respect to Divisions 1 and 2, the judgment of the Supreme Court is made the judgment of this Court with respect to Divisions 1 and 2, and the trial court’s judgment is affirmed.

Judgment affirmed.


McMurray, P. J, Pope, P. J., Andrews, Smith, Ruffin and Eldridge, JJ, concur.


 The original case cited at 232 Ga. App. 68 was authored by Judge Dorothy T. Beasley. Judge Beasley has since resigned from this Court effective April 1, 1999.